UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [√] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51569 STANDARD DRILLING, INC. (Exact name of registrant as specified in its charter) Nevada 84-1598154 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1640 Terrace Way, Walnut Creek, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (925) 938-0406 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[ ] Yes [√] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[ ] Yes [√] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [√ ] Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [√ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[√] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [√] No [ ] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. $26,767on June 30, 2009. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.33,458,880 shares of common stock are issued and outstanding as of April 29, 2010. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. STANDARD DRILLING, INC. FORM 10-K TABLE OF CONTENTS PageNo. Part I Item 1. Business. 4 Item 1A. Risk Factors. 7 Item 1B. Unresolved Staff Comments. 9 Item 2. Properties. 9 Item 3. Legal Proceedings. 9 Item 4. (Removed and Reserved). 9 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 10 Item 6. Selected Financial Data. 11 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 8. Financial Statements and Supplementary Data. F-1 F-17 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 14 Item 9A.(T) Controls and Procedures. 15 Item 9B. Other Information. 16 Part III Item 10. Directors, Executive Officers and Corporate Governance. 16 Item 11. Executive Compensation. 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 21 Item 13. Certain Relationships and Related Transactions, and Director Independence. 21 Item 14. Principal Accounting Fees and Services. 22 Part IV Item 15. Exhibits, Financial Statement Schedules. 23 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.These factors include, but are not limited to, our ability to consummate the acquisition of an operating entity and/or assets, our ability to generate revenues and pay our operating expenses, our ability to raise capital as necessary, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors.Most of these factors are difficult to predict accurately and are generally beyond our control.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in "Item 1A. - Risk Factors".Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this prospectus the terms “Standard Drilling", "we"", "our", the "Company" and similar terms refer to Standard Drilling, Inc., a Nevada corporation.In addition, when used herein and unless specifically set forth to the contrary, “2009” refers to the year ended December 31, 2009 and “2008” refers to the year ended December 31, 2008. PART I ITEM 1. DESCRIPTION OF BUSINESS. Following the September 2007 transactions with Romfor West Africa and PBT Capital Partners, LLC, both of which are described later in this section under “Our History,” we do not have any business or operations and are considered a "shell" company under Federal securities laws.We are actively seeking to acquire assets or shares of an entity actively engaged in business which generates revenues, in exchange for our securities.Our purpose is to seek, investigate and, if such investigation warrants, acquire an interest in business opportunities presented to us by persons or firms who or which desire to seek the perceived advantages our company may offer.We will not restrict our search to any specific business, industry, or geographical location and we may participate in a business venture of virtually any kind or nature.This discussion of the proposed business is purposefully general and is not meant to be restrictive of our virtually unlimited discretion to search for and enter into potential business opportunities. Management anticipates that it may be able to participate in only one potential business venture because we have nominal assets and limited financial resources. This lack of diversification should be considered a substantial risk to our stockholders because it will not permit us to offset potential losses from one venture against gains from another. We may seek a business opportunity with entities which have recently commenced operations, or which wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes.We may acquire assets and establish wholly-owned subsidiaries in various businesses or acquire existing businesses as subsidiaries.We anticipate that the selection of a business opportunity in which to participate will be complex and extremely risky.Due to general economic conditions, rapid technological advances being made in some industries and shortages of available capital, management believes that there are numerous firms seeking the perceived benefits of a publicly registered corporation.These perceived benefits may include facilitating or improving the terms on which additional equity financing may be sought, providing liquidity for incentive stock options or similar benefits to key employees, providing liquidity (subject to restrictions of applicable statutes), for all stockholders and other factors.Potentially, available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. The analysis of new business opportunities will be undertaken by, or under the supervision of, Mr. David S. Rector, our Chief Executive Officer, who may not be considered a professional business analyst.Mr. Rector will be the key person in the search, review and negotiation with potential acquisition or merger candidates.We intend to concentrate on identifying preliminary prospective business opportunities which may be brought to our attention through present associations of Mr. Rector and legal counsel or by our stockholders.In analyzing prospective business opportunities, we will consider such matters as: • the available technical, financial and managerial resources; • working capital and other financial requirements; • history of operations, if any; • prospects for the future; • nature of present and expected competition; • the quality and experience of management services which may be available and the depth of that management; • the potential for further research, development, or exploration; • specific risk factors not now foreseeable but which then may be anticipated to impact our proposed activities; • the potential for growth or expansion; • the potential for profit; • the perceived public recognition of acceptance of products, services, or trades; name identification; and • other relevant factors. We will not acquire or merge with any company for which audited financial statements cannot be obtained within the time period prescribed by applicable rules of the United States Securities and Exchange Commission which is presently four business days from the closing date of the transaction.This requirement for readily available audited financial statement may require us to preclude a transaction with a potential candidate which might otherwise be beneficial to our stockholders. 4 We will not restrict our search for any specific kind of company, but may acquire a venture which is in its preliminary or development stage, which is already in operation, or in essentially any stage of its corporate life. It is impossible to predict at this time the status of any business in which we may become engaged, in that such business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages which we may offer.However, we do not intend to obtain funds in one or more private placements to finance the operation of any acquired business opportunity until such time as we have successfully consummated such a merger or acquisition.We anticipate that we will incur nominal expenses in the implementation of our business plan which will be funded from our current working capital. In implementing a structure for a particular business acquisition, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity.We may also acquire stock or assets of an existing business.On the consummation of a transaction, it is probable that our present management and stockholders will no longer be in control of our company.In addition, our sole director may, as part of the terms of the acquisition transaction, resign and be replaced by new directors without a vote of our stockholders. We anticipate that any securities issued in any such reorganization would be issued in reliance upon exemption from registration under applicable federal and state securities laws. In some circumstances, however, as a negotiated element of a transaction, we may agree to register all or a part of such securities immediately after the transaction is consummated or at specified times thereafter.If such registration occurs, of which there can be no assurance, it will be undertaken by the surviving entity after we have successfully consummated a merger or acquisition and we are no longer considered a "shell" company.Until such time as this occurs, we will not attempt to register any additional securities.The issuance of substantial additional securities and their potential sale into any trading market which may develop in our securities may have a depressive effect on the value of our securities in the future, if such a market develops, of which there is no assurance. Employees We do not have any employees.Mr. Rector, our Chief Executive Officer, provides services to us under the terms of a compensation arrangement with a company that he controls.Mr. Rector is involved in other business activities and devotes his time and attention to our business on a part-time basis as needed. Our History We were originally formed as a Nevada corporation on July 27, 2001, under the name Online Holdings, Inc.Subsequently on September 1, 2006, pursuant to an Agreement and Plan of Merger dated July 24, 2006 by and among our company, Standard Drilling Acquisition Co., a Delaware corporation (“Standard Drilling Acquisition”), and Standard Drilling, Inc., a Delaware corporation (“Standard Drilling Delaware”), Standard Drilling Acquisition was merged with and into Standard Drilling Delaware, and Standard Drilling Delaware became our wholly-owned subsidiary. As a result of the merger, our company, which previously had no material operations, acquired the business of Standard Drilling Delaware.In conjunction with the merger, we changed our name to Standard Drilling, Inc. Upon the consummation of the merger each outstanding share of common stock of Standard Drilling Delaware was converted into one share of our common stock.All outstanding options and warrants to purchase common stock of Standard Drilling Delaware were assumed by us and converted into options and warrants to purchase an equal number of shares of our common stock on the same terms and conditions.The merger resulted in a change of control of our company, with the former security holders of Standard Drilling Delaware owning approximately 91.4% of the our outstanding common stock, or approximately 94% assuming the exercise of all outstanding options and warrants, following the closing of the merger. In the merger, we exchanged 41,223,000 shares of our common stock for 41,223,000 shares of common stock of Standard Drilling Delaware and reserved for issuance: • 10,800,300 shares of common stock pursuant to outstanding warrants to purchase common stock of Standard Drilling Delaware that were assumed by us, and • 8,520,000 shares of common stock pursuant to outstanding options to purchase common stock of Standard Drilling Delaware pursuant to the Standard Drilling, Inc. 2006 Stock Incentive Plan that were assumed by us. 5 In connection with the merger, Standard Drilling Delaware paid us $60,000 as a deposit pursuant to the Merger Agreement. A condition to the merger was an agreement by our then principal stockholder to cancel, immediately prior to the merger, 20,000,000 outstanding shares of our common stock that had been issued to the principal stockholder.In consideration of such cancellation, we paid the principal stockholder $60,000, and Standard Drilling Delaware recognized recapitalization expense of $60,000. Our then principal stockholder also assumed our net liabilities. Following this transaction, we were organized to provide contract land drilling services to independent and major oil and gas exploration and production companies.We constructed, owned and operated land drilling rigs. On June 5, 2007, we entered into a purchase and sale agreement with Romfor West Africa, a subsidiary of Romfor Supply Company, Inc. ("Romfor") to sell our sole, completed 1,500 horsepower land-drilling rig ("Rig 1") for a gross purchase price of $7,800,000.At the time of the signing of the purchase and sale agreement, Romfor was our largest individual creditor and Rig 1 represented substantially all of our assets. The purchase and sale agreement for Rig 1 closed on September 24, 2007. On September 24, 2007, we also entered into an Asset Purchase Agreement with PBT Capital Partners, LLC (“PBT”), a private company whose sole shareholder is Prentis B. Tomlinson, Jr., who was our Chairman and Chief Executive Officer at the time we entered into the agreement.Under the terms of the Asset Purchase Agreement, PBT assumed substantially all of our assets and associated and contingent liabilities in return for leaving not less than $839,068 in cash in our company and providing us a note payable in the amount of $600,000 which was due on or before December 31, 2007 and guaranteed by Mr. Tomlinson.In connection with the Asset Purchase Agreement, $833,389 of the amount owed by us under an interim credit agreement was forgiven and we transferred all of the shares of our former wholly-owned subsidiary, Standard E& P, Inc., to PBT.Additionally, in connection with the Asset Purchase Agreement, PBT assumed our obligations under our office space lease, our employment agreements with our various officers and directors and certain severance agreements we entered into with our former officers and directors. We retained all of the liabilities relating to certain obligations, including: •the Advisory Consulting Agreement between us and International Capital Advisory, Inc.Under the terms of this 36 month agreement entered into in June 2006, International Capital Advisory, Inc. was retained to provide certain business advisory services for a monthly fee of $10,000 plus reimbursement of reasonable expenses; •the Support Services Agreement between us and Petroleum Financial Inc. which represented a liability of $35,000.In January 2008 this agreement was mutually terminated upon our payment to Petroleum Financial Inc. of $23,500, and • the obligation to continue to provide healthcare benefits to David Wilson, our former Manager of Operations under the terms of his severance agreement until February 2009.To satisfy this obligation we retained coverage for Mr. Wilson as part of the insurance coverage provided to us under a commercial policy. In connection with the Asset Purchase Agreement with PBT, in September 2007 and October 2007, we entered into mutual releases with various of our former officers, directors and parties who we had previously entered into agreements with, including: •Romfor West Africa, Ltd. •Prentis B. Tomlinson, Jr., our former Chairman and Chief Executive Officer, •O. Oliver Pennington, III, our former Vice President and Chief Financial Officer, •E.L. Moses, Jr., our former President, Chief Operating Officer and director, •W. Richard Andersen, our former director, •Peter F. Frey, Treasurer, and •Daniel A. Drum, our former Vice President of Finance. 6 Pursuant to these mutual releases these individuals and entities agreed to release us from any and all known and unknown claims, we agreed to release such parties from any and all known or known claims, and such individuals and entities agreed to cancel an aggregate of 11,000,000 shares of our common stock and options to purchase 5,650,000 shares of our common stock. In connection with the Asset Purchase Agreement with PBT, Mr. Tomlinson resigned as our Chairman and Chief Executive Officer, and the Board appointed Mr. Edward L. Moses as Interim Chairman.Subsequently on November 28, 2007, the Board appointed Mr. David S. Rector as our Chairman and principal executive officer.Also on or around November 28, 2007, Messrs. W. Richard Anderson and Edward L. Moses resigned as directors, leaving Mr. Rector as our sole director. In October 2008 we entered into a letter agreement with PBT and Mr. Tomlinson pursuant to which PBT was to place $233,425 in escrow on or before December 31, 2008.These funds were to be applied to the payment of any failure to drill penalties which were accrued by us as of the date of the Asset Purchase Agreement in September 2007 under a lease which was included in the assets acquired by PBT if and to the extent any claim was made against us within 18 months from the date of the letter agreement.In the event a valid claim was made against us, Mr. Tomlinson agreed to also immediately pay approximately $223,000 on our behalf.The October 2008 letter agreement also contained representations and warranties from PBT that all failure to drill penalties resulting from another lease which was part of the assets acquired by PBT has been extinguished or released and that all liabilities under various employment agreements have also been extinguished or released together with an affirmative undertaking by PBT to provide us with written evidence of these releases.Finally, the letter agreement contained an obligation of PBT to pay various property taxes totaling approximately $186,000 on our behalf related to assets acquired by it, as well as paying approximately $4,300 to a third party for other services rendered prior to the closing of the Asset Purchase Agreement and an affirmative undertaking by PBT to provide us with written evidence of these payments.In consideration of these actions we agreed to cancel the $600,000 promissory note due us by PBT which was then in default.PBT has not deposited the funds in escrow as required nor have they provided us with any of the releases or evidences of payment as required by the October 2008 letter agreement.Accordingly, PBT is currently in default under the terms of this letter agreement.During 2008, we wrote-off the $600,000 note payable to us by PBT as the collection of the amount was deemed unlikely.The accounting treatment for the debt does not impact any legal rights we have against PBT and Mr. Tomlinson.We are evaluating remedies we have against PBT and Mr. Tomlinson in the event there is not a satisfactory resolution to these matters. In July 2009 the Company received notification of $202,873.70 in property taxes owed to the state of Texas, relating to the 2007 fiscal year, and a related judgment payable in the amount of $8,325.00 dated June 30, 2009.Accordingly, the Company has recorded contingent liabilities for these amounts, due to the fact that the Company believes these liabilities fall under the definition of those liabilities to have been legally assumed by Mr. Prentis Tomlinson pursuant to his agreement with the Company.The Company has recorded interest on these contingent liabilities at a rate of 6.0% per annum. ITEM 1A. RISK FACTORS. Before you invest in our securities, you should be aware that there are various risks. You should consider carefully these risk factors, together with all of the other information included in this annual report before you decide to purchase our securities. If any of the following risks and uncertainties develop into actual events, our business, financial condition or results of operations could be materially adversely affected. Our auditors have raised substantial doubts as to our ability to continue as a going concern. Our consolidated financial statements have been prepared assuming we will continue as a going concern. Since inception we have experienced recurring losses from operations, which losses have caused an accumulated deficit of approximately $18.5 million as of December 31, 2009. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty.Following the transactions with Romfor West Africa and PBT which are described earlier in this section, our operating expenses are minimal and will be funded from our existing working capital.However, we anticipate that we will continue to incur losses in future periods until we are successful in completing a business combination with an operating entity.If for some reason we are not able to consummate a business combination within a reasonable period of time, we may not have sufficient resources to continue meeting our reporting obligations with the Securities and Exchange Commission or other obligations which arise from our minimal operations.If we were to fail to continue to meet our SEC reporting obligations the attractiveness of our vehicle to an operating company would be severely diminished and our ability to consummate a business combination would be in jeopardy. 7 We currently do not have an operating business, but also do not intend to pursue a course of complete liquidation and dissolution, and accordingly, the value of your shares may decrease. We currently do not have any operating business.We continue to incur operating expenses while we consider alternative operating plans. These plans may include business combinations with or investments in other operating companies, or entering into a completely new line of business. We have not yet identified any such opportunities, and thus, you will not be able to evaluate the impact of such a business strategy on the value of your stock. In addition, we cannot assure you that we will be able to identify any appropriate business opportunities. Even if we are able to identify business opportunities that our Board deems appropriate, we cannot assure you that such a strategy will provide you with a positive return on your investment, and it may in fact result in a substantial decrease in the value of your stock. These factors will substantially increase the uncertainty, and thus the risk, of investing in our shares. Our sole officer and director does not devote all of his time and attention to our business. Mr. Rector, who serves as our sole officer and director, devotes only approximately 40% of his time to the business and affairs of our company.Because Mr. Rector is primarily responsible for the identification and consummation of an acquisition of an operating company for us, we are materially dependent upon his efforts on our part.It is possible that because he does not spend his full time and efforts on our behalf that it may take longer to identify and close an acquisition of an operating company than if he was employed by us on a full-time basis. We may not be able to identify or fully capitalize on any appropriate business opportunities. We have not yet identified any appropriate business opportunities, and, due to a variety of factors outside of our control, we may not be able to identify or fully capitalize on any such opportunities. These factors include: • competition from other potential acquirors and partners of and investors in potential acquisitions, many of whom may have greater financial resources than we do; • in specific cases, failure to agree on the terms of a potential acquisition, such as the amount or price of our acquired interest, or incompatibility between us and management of the company we wish to acquire; and • the possibility that we may lack sufficient capital and/or expertise to develop promising opportunities. Even if we are able to identify business opportunities that our Board deems appropriate, we cannot assure you that such a strategy will provide you with a positive return on your investment, and may in fact result in a substantial decrease in the value of your stock. In addition, if we enter into a combination with a business that has operating income, we cannot assure you that we will be able to utilize all or even a portion of our existing net operating loss carryover for federal or state tax purposes following such a business combination. If we are unable to make use of our existing net operating loss carryover, the tax advantages of such a combination may be limited, which could negatively impact the price of our stock and the value of your investment. These factors will substantially increase the uncertainty, and thus the risk, of investing in our shares. Our common stock was removed from quotation on the OTC Bulletin Board because of our failure to timely file various reports with the Securities and Exchange Commission. In December 2007 our common stock was determined to no longer be eligible for quotation on the OTC Bulletin Board as a result of our failure to comply with Financial Industry Regulatory Association (FINRA) Rule 6530.Under FINRA Rule 6530, which is informally known as the "Three Strikes Rule", a FINRA member is prohibited from quoting securities of an OTC Bulletin Board issuer such as our company if the issuer either fails to timely file these reports or is otherwise delinquent in the filing requirements three times in the prior two year period or if the issuer's common stock has been removed from quotation on the OTC Bulletin Board twice in that two year period.As a result, our common stock is now quoted on the Pink Sheets.Pink Sheets offers a quotation service to companies that are unable to list their securities on an exchange or for companies, such as ours, whose securities are not eligible for quotation on the OTC Bulletin Board.The requirements for quotation on the Pink Sheets are considerably lower and less regulated than those of the OTC Bulletin Board or an exchange.Because our common stock is quoted on the Pink Sheets, it is possible that even fewer brokers or dealers would be interested in making a market in our common stock which further adversely impacts its liquidity. 8 You may find it extremely difficult or impossible to resell our shares. Even if an active public market is established, we cannot guarantee you that there will ever be any liquidity in our common stock. While our common stock is quoted on the Pink Sheets, there is not an active market for our common stock and there can be no assurance that an active public market for our common stock will ever be established.Purchasers of our shares of common stock will face significant obstacles if they wish to resell the shares. Absent an active public market for our common stock, an investment in our shares should be considered illiquid.Even if an active public market is established, it is unlikely a liquid market will develop. Because of our relatively small size and limited revenues, the investment community may show little or no interest in our securities and investors may not be readily able to liquidate their investment, if at all. Investors seeking liquidity in a security should not purchase our shares of common stock. The tradability of our common stock is limited under the penny stock regulations which may cause the holders of our common stock difficulty should they wish to sell the shares. Because the quoted price of our common stock is less than $5.00 per share, our common stock is considered a "penny stock," and trading in our common stock is subject to the requirements of Rule 15g-9 under the Securities Exchange Act of 1934 ("Exchange Act").Under this rule, broker/dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements. The broker/dealer must make an individualized written suitability determination for the purchaser and receive the purchaser's written consent prior to the transaction. SEC regulations also require additional disclosure in connection with any trades involving a "penny stock," including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks. These requirements severely limit the liquidity of securities in the secondary market because few broker or dealers are likely to undertake these compliance activities and this limited liquidity will make it more difficult for an investor to sell his shares of our common stock in the secondary market should the investor wish to liquidate the investment.In addition to the applicability of the penny stock rules, other risks associated with trading in penny stocks could also be price fluctuations and the lack of a liquid market. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable to a smaller reporting company. ITEM 2. DESCRIPTION OF PROPERTY. Our principal executive office currently occupies approximately 240 square feet of office space, at 1640 Terrace Way, Walnut Creek, California 94597, which we are provided at the home of Mr. David S. Rector, our sole officer and director, free of charge as well as all related office equipment and communication lines.Mr. Rector does not have any current plans to cease providing such office space free of charge, nor do we have any current plans to seek an alternative office space arrangement. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any pending or threatened litigation. ITEM 4. (REMOVED AND RESERVED). None. 9 PART II ITEM 5. MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS. Market Price of and Dividends on Common Equity and Related Stockholder Matters Since December 2007 our common stock has been quoted in the over-the-counter market on the Pink Sheets under the symbol STDR and trading in our common stock is extremely limited.Previously, our common stock had been quoted in the over-the-counter market on the OTC Bulletin Board; however, as described elsewhere herein, in December 2007 our common stock was determined to no longer be eligible for quotation on the OTC Bulletin Board as a result of our failure to comply with FINRA Rule 6530.The reported high and low bid prices for the common stock as reported on the OTC Bulletin Board and subsequently on the Pink Sheets are shown below for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. High Low First quarter ended March 31, 2008 Second quarter ended June 30, 2008 Third quarter ended September 30, 2008 Fourth quarter ended December 31, 2008 First quarter ended March 31, 2009 Second quarter ended June 30, 2009 Third quarter ended September 30, 2009 Fourth quarter ended December 31, 2009 The closing price of our common stock as reported on the Pink Sheets was $0.0011 per share on March 31, 2010.No shares of our common stock have traded since that date.As of April 29, 2010, there were approximately 208 record owners of our common stock. Dividend Policy Under Nevada law, a company is prohibited from paying dividends if the company, as a result of paying such dividends, would not be able to pay its debts as they become due, or if the company’s total liabilities and preferences to preferred stockholders exceed total assets.We have never paid cash dividends on our common stock and we do not anticipate that any cash dividends will be paid in the foreseeable future.Any payment of cash dividends on our common stock in the future will be dependent on the our financial condition, results of operations, current and anticipated cash requirements, plans for expansion, as well as other factors the Board of Directors deems relevant. Recent Sales of Unregistered Securities None. 10 Registration Rights In June 2006 Standard Drilling Delaware closed a private offering of securities in which it sold 9,111,500 units of securities, with each unit consisting of two shares of common stock and one two year common stock purchase warrant with an exercise price of $1.75 per share.In June 2008 the exercise price of the warrants was reduced to $0.125 per share and the exercise period was extended until June 9, 2010.In connection with this offering, Standard Drilling Delaware granted the purchasers registration rights covering the shares of common stock underlying the units.Standard Drilling Delaware agreed to file a registration statement with the Securities and Exchange Commission within 180 days from the closing of a merger with a public company.As described elsewhere herein, the securities issued by Standard Drilling Delaware in this offering were exchanged for like securities in our company under the terms of the Merger Agreement which closed in September 2006 and under the terms of the Merger Agreement we agreed to be bound by the registration rights.Accordingly, we were obligated to file the registration statement covering the resale of the shares underlying the units by February 2007, which such registration statement has not been filed.Under the terms of the private offering, the purchasers are entitled to receive 0.10 of an additional unit for each unit purchased in the offering because the registration statement was not filed on a timely basis, resulting in the issuance of an additional 182,300 shares of our common stock and warrants to purchase an additional 91,150 shares.We have not issued these additional securities as of the date of this report. ITEM 6. SELECTED FINANCIAL DATA. Not applicable to a smaller reporting company. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operationfor 2008 and 2007 should be read in conjunction with the financial statements and the notes to those statements that are included elsewhere in this report. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Item 1A. Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections in this Form 10-K.We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. Plan of Operations Our current business objective for the next 12 months is to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. Our principal business objective for the next 12 months and beyond will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings. We will not restrict our potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. We do not currently engage in any business activities that provide us with positive cash flows. As such, the costs of investigating and analyzing business combinations for the next approximately 12 months and beyond will be paid with our current cash on hand and through funds raised through other sources, which may not be available on favorable terms, if at all.During the next 12 months we anticipate incurring costs related to the filing of quarterly, annual and other reports with the Securities and Exchange Commission and costs relating to consummating an acquisition.We believe we will be able to meet these costs with our current cash on hand and funds we may borrow, and additional amounts, as necessary, to be loaned to or invested in us by our stockholders or other investors. We may consider a business which has recently commenced operations, is a developing company in need of additional funds for expansion into new products or markets, is seeking to develop a new product or service, or is an established business which may be experiencing financial or operating difficulties and is in need of additional capital. In the alternative, a business combination may involve the acquisition of, or merger with, a company which does not need substantial additional capital, but which desires to establish a public trading market for its shares, while avoiding, among other things, the time delays, significant expense, and loss of voting control which may occur in a public offering. 11 Any target business that is selected may be a financially unstable company or an entity in its early stages of development or growth, including entities without established records of sales or earnings. In that event, we will be subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies. In addition, we may effect a business combination with an entity in an industry characterized by a high level of risk, and, although our management will endeavor to evaluate the risks inherent in a particular target business, there can be no assurance that we will properly ascertain or assess all significant risks. Our management anticipates that it will likely be able to effect only one business combination, due primarily to our limited financing, and the dilution of interest for present and prospective stockholders, which is likely to occur as a result of our management's plan to offer a controlling interest to a target business in order to achieve a tax free reorganization. This lack of diversification should be considered a substantial risk in investing in us, because it will not permit us to offset potential losses from one venture against gains from another. We anticipate that the selection of a business combination will be complex and extremely risky. Because of general economic conditions, rapid technological advances being made in some industries and shortages of available capital, our management believes that there are numerous firms seeking even the limited additional capital which we will have and/or the perceived benefits of becoming a publicly traded corporation. Such perceived benefits include, among other things, facilitating or improving the terms on which additional equity financing may be obtained, providing liquidity for the principals of and investors in a business, creating a means for providing incentive stock options or similar benefits to key employees, and offering greater flexibility in structuring acquisitions, joint ventures and the like through the issuance of stock. Potentially available business combinations may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Restatement of 2008 Financial Statements As disclosed in our Current Report on Form 8-K as filed on October 12, 2009, our management concluded that our financial statements for the years ended December 31, 2008 and 2007 could no longer be relied upon as a result of errorsrelated to our failure to record contingent liabilities of approximately $212,0000 and $199,000 at December 31, 2008 and 2007, respectively, related to potential tax liabilities associated with assets sold to PBT Capital Partners, LLC for which releases were not obtained in accordance with PBT Capital Partners, LLC’s obligations under the terms of the transaction.Our balance sheet at December 31, 2008 and statement of operations, statements of stockholders’ equity and statement of cash flow for the year ended December 31, 2008 appearing elsewhere in this report have been restated to correct the accounting errors.Please see Note 8 of the Notes to Financial Statements appearing elsewhere herein more information on the impact of this restatement on our financial statements. Results of Operations 2009 compared to 2008 Net sales For 2009 and 2008 we had no revenues from continuing operations. As of December 31, 2009, we have had only minimal operations, which mainly consisted of searching out potential merger or acquisition targets. General and Administrative Expenses For 2009, general and administrative expenses from continuing operations were $263,538. During 2008 we had $311,095 in general and administrative expenses. During 2008, we recorded a bad debt of $600,000 as a result of the write-off of the note payable issued to us by PBT in 2007 and $1,244,230 of non-cash expense for the value of options granted. We recorded a non-cash expense of $112,442 related to options granted to Mr. David Rector, our sole officer and director, during 2008 and a non-cash expense of $1,131,789 related to the reduction in the exercise price on 10,800,300 of previously granted warrants.In 2008 we made an allowance for bad debts for the note receivable as the collection thereof was deemed unlikely, however we continue to actively pursue collection of the note. The balance of our general and administrative expenses for 2008 were legal, accounting and consulting fees incurred to keep our filing status current and to search for new business opportunities. In 2009 the significant majority of our general and administrative expenses were legal, accounting and professional fees incurred to keep our filing status current and to search for new business opportunities. 12 Net Loss For 2009, we had a net loss of $272,855.The net loss is primarily attributable to the operating expenses of $263,538 and interest expense in the amount of $12,672. During 2008, we had a total net loss of $2,166,615, which included $2,155,325 of operating expenses, coupled with $12,172 in interest expense. Liquidity and Capital Resources As of December 31, 2009, we had cash and cash equivalents of $267,760.We expect to have monthly overhead costs of approximately $25,000 per month for the next 12 months, which includes approximately $10,000 associated with professional fees including legal, accounting and EDGAR filing costs incurred in connection with our compliance with our reporting obligations under Federal securities laws, $10,000 in general overhead costs including consulting fees paid for Mr. Rector’s services to us and directors and officers insurance, and $5,000 in costs related to our efforts to find a new business to acquire or merge with.In addition, as described earlier in this report, PBT is in default under the terms of the October 2008 agreement with total potential claims of approximately $424,000 as of December 31, 2009.No requests for payment or other claims have been made against us for these amounts and, while it is possible that future claims may be made against us, in that event we would seek to immediately enforce the terms of the agreement with PBT which relieved us from those liabilities.We do not believe that there is a more than remote likelihood that a third party claim for any of these amounts would be reasonably likely to result in our liquidity increasing or decreasing in any material way. In addition, On September 15, 2009 we received via certified mail a copy of a Final Judgment entered against Standard Drilling, Inc. on June 30, 2009 in the District Court in Johnson County, Texas in the matter of Johnson County vs. Standard Drilling, Inc., cause number T200800519.The court awarded the taxing unit plaintiffs therein, Johnson County, Texas, Joshua Independent School District, Hill County Junior College and City of Cleburne, Texas, a judgment against our company in the aggregate amount of $202,873.70 for taxes, penalties, interest and attorneys fees, including continuing interest, related to four tracts of land.The court also awarded Romfor West Africa, Ltd. judgment against our company in the amount of $8,325.00, plus additional attorneys’ fees in the conditional event of appeal.Our balance sheet at December 31, 2009 reflects contingent liabilities of approximately $236,000 related to this judgment. Since our inception, our primary sources of liquidity have been generated by the sale of equity securities (including the issuance of securities in exchange for goods and services to third parties and to pay costs of employees).To date, the net proceeds from the sales of securities have been used to fund the construction of our drilling rigs and our general and administrative costs including costs for the registration of our securities in 2002.Our future liquidity and our liquidity in the next 12 months depends on our continued ability to obtain sources of capital to fund our continuing operations and to seek out potential merger and acquisition partners. As of December 31, 2009, our remaining cash balance will likely not be sufficient to cover our current liabilities, obligations and contractual commitments for the remainder of 2010. The actual amount and timing of our capital expenditures may differ materially from our estimates.We will likely need to raise additional capital through the sale of equity and/or debt securities to meet our general cash flow requirements or to complete the acquisition of an operating company; however, it is unlikely that we will be able raise additional capital until we identify and possibly close such an acquisition for our company.Even then, given the relative present illiquidity of the capital markets there are no assurances we will be able to raise any necessary capital.If we are not able to raise capital as necessary, it is possible we will be unable to close an acquisition which will provide operating revenues to our company.In that event, the likelihood that we can continue as a going concern is doubtful and investors could lose their entire investment in our company. Cash Flow from Operating Activities For 2009, net cash used by operating activities was $217,440, primarily attributed to a net loss of $272,855 offset by an increase in contingent liabilities in the amount of $20,997, and an increase in accounts payable of $34,418. Cash Flow from Investing Activities For 2009, net cash provided by investing activities was $-0-. Cash Flow from Financing Activities For 2009, net cash provided by financing activities was $-0-. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable for a smaller reporting company. 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Please see our Financial Statements beginning on page F-1 of this annual report. STANDARD DRILLING, INC. FINANCIAL STATEMENTS December 31, 2009 and 2008 F-1 C O N T E N T S Report of Independent Registered Public Accounting Firm F-3 Balance Sheets F-4 Statements of Operations F-5 Statements of Stockholders’ Equity (Deficit) F-6 Statements of Cash Flows F-7 Notes to the Financial Statements F-9 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Standard Drilling, Inc. (A Development Stage Company) Walnut Creek, California We have audited the accompanying balance sheets of Standard Drilling, Inc. (a development stage company) as of December 31, 2009 and 2008, and the related statements of operations, changes in stockholders' equity (deficit) and of cash flows for the years then ended. These financial statements are the responsibility of the management of Standard Drilling, Inc. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Standard Drilling, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, Standard Drilling suffered recurring losses from operations and has a working capital deficiency at December 31, 2009. These factors and others raise substantial doubt about Standard Drilling's ability to continue as a going concern. Management's plans in regard to these matters are described in Note 2 to the financial statements. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or to the amounts and classification of liabilities that might be necessary in the event Standard Drilling cannot continue in existence. As discussed in Note 8 to the financial statements, the 2008 financial statements have been restated to correct misstatements in the financial statements. /s/ M&K CPAs, PLLC www.mkacpas.com Houston, Texas April 30, 2010 F-3 STANDARD DRILLING, INC. (A Development Stage Company) Balance Sheets ASSETS December 31, (Restated) CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Contingent Liabilites Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, 10,000,000 shares authorized at par value of $0.001, none shares issued and outstanding - - Common stock, 100,000,000 shares authorized at par value of $0.001, 33,458,880 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-4 STANDARD DRILLING (A Development Stage Company) Statements of Operations From Inception on February 14, For the Years Ended 2006 Through December 31, December 31, (Restated) REVENUES $
